Citation Nr: 1215313
Decision Date: 04/27/12	Archive Date: 05/24/12

Citation Nr: 1215313	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  93-20 584	)	DATE APR 27 2012
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a lower back injury with degenerative arthritis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from March 1969 to October 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 1992 rating decision. 

In March 2001, the Board issued a decision addressing a claim seeking a rating in excess of 10 percent for a back disability.  The Board granted the Veteran's claim, awarding a 20 percent rating for his service connected lower back disability.  However, as will be explained in the body of this decision, the Board in March 2001 reached an incorrect conclusion of law, and upon discovery of this error in December 2011, the Board, on its own motion, vacated the March 2001 Board decision and moved for reconsideration of the Veteran's claim.  Given that the March 2001 Board decision has been vacated, the Board will once again consider the Veteran's appeal of his claim for a rating in excess of 10 percent for his service connected lower back disability.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  At no time has it been argued or shown that the Veteran has either spinal ankylosis or a spinal fracture.

2.  Prior to December 29, 1995, the evidence showed that the Veteran's lower back disability was manifested by moderate limitation of motion; but was not manifested by either severe or pronounced intervertebral disc syndrome; or by severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

2.  As of December 29, 1995, the evidence of record first established that the Veteran's back disability was manifested by pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.

3.  There is no suggestion that the Veteran has been prescribed bed rest to treat symptoms of his lower back disability during the course of his appeal.

4.  Since September 26, 2003, the forward flexion of the Veteran's spine has been shown to be limited to between 20-70 degrees of forward flexion.

5.  Since September 26, 2003, the evidence shows moderate neurologic impairment in the Veteran's left lower extremity. 

6.  The evidence of record makes it at least as likely as not that the Veteran's service connected disabilities rendered him unemployable.


CONCLUSIONS OF LAW

1.  The Veteran met the criteria for a 20 percent rating prior to December 29, 1995, and met the criteria for a 60 percent rating thereafter.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5292, 5293, 5295 (1992); 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DCs 5237, 5243 (2011).

2.  Criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Facts 

In a July 1976 rating decision, the Veteran was granted service connection for a lower back injury, which noted that he had initially hurt his back in a motor vehicle accident in 1968 (prior to enlistment), but that he had hurt it again falling off a patio while in service.  The Veteran was assigned a noncompensable rating.  In an August 1978 rating decision, the Veteran's back rating was increased to 10 percent from March 1978.  

The Veteran's back remained rated at 10 percent for a number of years.  In September 1992, he filed a claim seeking an increased rating for his service connected lower back disability.  However, since injuring his back in service, the Veteran was involved in several additional accidents, which have made the condition of his back progressively worse.

For example, in June 1989, he injured his back while he had been moving a 500-pound drum, in conjunction with his occupation as a truck driver.  X-rays disclosed mild degenerative joint disease and degenerative disc disease of the lumbar spine.  The Veteran's symptoms improved with conservative treatment, and by October 1989, he was within normal limits and anxious to return to work.

Unfortunately, in September 1991, the Veteran was in a truck accident, when the tractor-trailer he was driving was broadsided on the left side by a pick-up truck, causing the Veteran's vehicle to jack-knife and throwing him around inside of the cab of his truck.  

The Veteran injured his back again in December 1995 when he slipped on ice.  Following this injury, the Veteran required surgery in 1996 and has not worked since.  

The Veteran's claim for an increase was denied by a December 1992 rating decision, which he appealed to the Board.  In the December 2001 Board decision that is being reconsidered here, the Board concluded that in view of the Veteran's documented disc disease, and symptoms such as absent ankle jerks, his disability was most appropriately evaluated under diagnostic code 5293.  Moreover, the Board found that because the evidence was at least in equipoise as to whether the low back disability as a whole resulted in pronounced impairment, the Board concluded that the disability, in its entirety, warranted a 60 percent rating.  

The Board then reviewed a series of medical opinions, and eventually concluded that medical evidence pronounced that one-third of the Veteran's lower back disability was attributable to his service-connected disability, and the Board thus partitioned the 60 percent disability rating attributable to the Veteran's overall back disability and found that the Veteran was entitled to 1/3 of the amount or 20 percent.

The law requires VA to exclude from compensation the effects of non-service connected disability where feasible.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).

Moreover, in Mittleider, the Court held that regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus some other diagnosed disability, VA must consider all symptoms in the adjudication of the claim.  

In March 2001, the Board reasoned that the medical professionals had found that 1/3 of the Veteran's back related symptomatology was related to his service connected disability.  However, in reviewing the actual medical opinions themselves it is clear that the medical professionals were not able to parse out which back symptoms were related to the service connected portion of the Veteran's back disability and which were related to the non-service connected potion of this back disability.  Rather, the medical professionals dealt in percentages.  However, as explained in Mittleider, where a distinction between service-connected and non-service-connected disabilities is not possible, Board must attribute any nondistinguishable symptoms to the service-connected disability.

Over the years, a number of medical opinions have been sought in this case in an effort to determine the specific impact each of the Veteran's back injuries has had on the overall condition of his back.  While it has consistently been acknowledged that each of the injuries has had an impact, none of the medical professionals has  been able to separate the symptoms that are attributable to his in-service injury from those that are attributable to his post-service injuries.  Thus, based on the evidence of record, the Board finds that the entirety of the Veteran's back symptoms must be attributed to his service connected back disability, and the claim will be rated accordingly. 

As noted, in September 1991, the Veteran was in a truck accident, in which he was thrown around inside of the cab of his truck.  At a physical therapy evaluation a week later, the Veteran complained of lower back pain with right leg symptoms including heaviness and a "going to sleep" feeling in the right lower leg.  There was no obvious dysfunctional leg seen at that time.  There was a slight increase in kyphosis, and an increase in muscle guarding throughout the lumbosacral area on palpation, with acute muscle spasms along the medial/superior border of both scapulas.  Neurologic testing detected no deficit throughout either the upper or lower extremities for strength, sensation or reflex asymmetry.  The physical therapist found  no true radicular changes in the Veteran's lower back.  

Records show that the Veteran participated in frequent physical therapy from September 1991 until September 1992.

An EMG in October 1991 revealed normal nerve conduction velocity of the right lower extremity but there was mild irritability noted in the S-1 dermatone, that was suggestive of an S-1 radiculitis without active denervation.

An MRI in October 1991 revealed mild central bulging discs at L3-4 and L4-5 intervertebral disc spaces.  There was also moderate bulging at the L5-S1 level.

In November 1991, K.B, D.O., observed that the Veteran had low back pain, and pain and paresthesia of the right leg, due to a motor vehicle accident in September 1991, and that he had previously injured his back in 1989 and been given facet blocks.  Physical testing revealed negative testing of the patella, Achilles, toe extensors, and hip hyperflexion bilaterally; there were no pinprick deficits of the legs; and muscle strength was good bilaterally.  Range of motion was noted to be decreased in the lumbar spine, but it was not specified to what degree.  The diagnosis was right sciatic radiculitis, degenerative disc disease.  The Veteran was given an epidural steroid injection.

In November 1991, the Veteran was diagnosed with degenerative disc disease with lumbar radiculopathy by R.F., D.O.

In a January 1992 record, an EMG was within normal limits and clinical testing for radiculitis was negative.  In February 1992, the Veteran was given selective nerve blocks and a steroid injection.

In March 1992, G.W., M.D., evaluated the Veteran, noting that he had experienced low back pain with radiation down the lower extremities following a motor vehicle accident in 1991.  On examination, the Veteran did not have any tenderness or muscle spasms, and he demonstrated forward flexion to 73 degrees, extension to 19 degrees, right lateral flexion to 26 degrees, and left lateral function to 33 degrees.  Straight leg raises were negative, and muscle strength was 5/5 in the lower extremities.  Patellar and Achilles reflexes were 0.  The diagnostic impression, based on examination, and review of numerous other records, was degenerative disc desiccation with disc protrusion at L3-4, L4-5 and L5-S1; slight disc bulge at L4-5; postural low back pain; aerobic deconditioning, and mild acquired spinal stenosis, secondary to hypertrophy of the ligamentum flavum and degenerative changes, particularly at L3-4.  However, there was no evidence found of any sciatic nerve root irritation.  It was felt that surgery should be avoided.  The doctor recommended that the Veteran have lifting restrictions of 25 pounds, occasionally 50 pounds.

In July 1992, B.M., MD, evaluated the Veteran, noting that he was able to sit comfortably, move without difficulty and walk without a limp.  His back pain was somewhat aggravated by torsion of the lumbosacral spine bilaterally.  The Veteran had forward flexion such that he was able to come within 6 inches of touching his toes.  There were no abnormal peripheral neurological findings in either lower extremity.  The doctor indicated that the Veteran had multi-level degenerative disc disease, but he had a relative lack of physical findings consistent with true radiculopathy. 

In September 1992, the Veteran filed a claim seeking a rating in excess of 10 percent for his back.  

He was provided with a VA examination in December 1992 at which it was noted that in September 1991 he had injured his lower back while on the job for ATS Corporation.  The Veteran was found to have degenerative disc disease throughout his lumbosacral spine, which the examiner suggested would be made worse by surgery.  The Veteran demonstrated good range of motion in the low back without spasms.  Straight leg raising tests were negative.  Ankle and knee jerks were equal and active, with no measurable atrophy in the thighs or calves.  There was no sensory or motor loss.  Private medical records were reviewed which included an MRI showing degenerative disc disease throughout the lumbar spine.  

A December 1992 rating decision continued the Veteran's lower back rating at 10 percent.  The Veteran filed a notice of disagreement in February 1993, and a substantive appeal in May 1993, arguing that doctors had told him that no recent accident had caused all of his back problems, but rather the conditions had developed over a period of time.

Records from D.S., M.D., show that in February 1993, the Veteran underwent a hemilaminectomy at L5, and diskectomy at L5-S1, for treatment of S1 radiculopathy and degenerative disc disease at L5-S1.  It was noted that he had degenerative disc disease throughout his back with considerable back pain, with the addition of leg pain that significantly interfered with function.  On several occasions in the clinic, the Veteran felt that if leg pain could be resolved, he could live with the back pain.  There was considerable laxity at L5-S1, and the disc was bulging but not actually extruded, with the S1 root under tension.  Following his return to work as a truck driver, it was noted, in April 1994, that he had gradually had the return of low back pain, which was increasing in severity.  He had limited flexion secondary to pain, but had no neurological change.  It was noted that the Veteran had returned to truck driving following his back surgery, and was experiencing severe lower back pain to the point he was considering discontinuing driving.  The pain was in the lower back area and increased with sitting and lifting activities.  The Veteran reported that he was trying to bid on jobs that did not require the unloading of a truck.

In August 1993, it was noted that the Veteran's leg pain had gone, although he continued to have back pain.

In August 1994, the Veteran was seen for lumbar discogenic pain.  It was noted that he had a job working 3-4 days per week, despite his back pain.

In September 1994, the Veteran complained to his doctor that he might not be able to continue working as the runs (truck driving) were getting more difficult for him.  The doctor suggested that he consider a vocational change rather than surgery.

In October 1994, the Veteran complained of increased lower back pain and pain in his left lower extremity after driving long distance.  The Veteran had no bowel or bladder changes though.

In October 1994, the Veteran was noted to have had good relief of symptoms for 6-8 months following his discectomy in February 1993.  Since that time he had experienced the re-onset of some back pain.  He continued to work as a truck driver and was taking extra strength Tylenol and Vicodin for his pain (except when working).  The Veteran described experiencing back pain 75 percent of the time, and leg pain 25 percent of the time.  The pain radiated down through his left buttock and into his left leg.  The Veteran denied any bowel or bladder incontinence.  On physical examination he demonstrated forward flexion to 60 degrees with minimal pain and no pain on returning to upright.  Straight leg raises were negative on the right and positive on the left.  Manual motor testing of the lower extremities was normal and deep tendon reflexes were 2+ at the knees and ankles.  The Veteran was diagnosed with lumbar discogenic pain and L5 radiculopathy.

In September 1995, the Board remanded the Veteran's claim to obtain clarification as to what factors caused his current back disability.  In December 1995, a VA examination was provided.  The Veteran demonstrated 45 degrees of forward flexion.  The Veteran complained of lower back pain, but he acknowledged that his radiculopathy which had previously been present in his left leg had been fairly well taken care of by his laminectomy.  The examiner observed that the Veteran had not experienced any radiation of pain following his injury in service, and in fact had not experienced radiation from 1970 until approximately 1991 when he had a motor vehicle accident.  The examiner opined that the Veteran's degenerative disc disease started in 1991 and had little, if anything, to do with his in-service injury.  He added that the Veteran's injury in service remained, but had been superseded by his injury in 1991.

A neurological VA examination was also provided in December 1995.  It was noted that the Veteran had experienced local, but not radiating back pain in service, and the Veteran was able to work as a truck driver for a number of years following service.  The examiner observed that in 1991 the Veteran was in a motor vehicle accident which resulted in another back injury which he opined was certainly superimposed on the first one and could have been more serious.  Following the motor vehicle accident, the examiner noted that the Veteran begun to experience an increase in back pain and started having radiating pain down his leg.  It was noted that the Veteran underwent a laminectomy fusion in 1993, after which he improved and the pain again became localized and was not radiating.  This allowed the Veteran to resume his occupation as a truck driver, although he was only employed part-time as of the examination.  The examiner indicated that it was practically impossible to apportion what extent the Veteran's original injury in service contributed to his current back pain.  At the examination, the Veteran was able to walk and maintained a good equilibrium and his tiptoe and heel walking showed no increase in pain.  Straight leg raises did not cause any radiating pain on the right, but the Veteran voiced pain when his left leg was raised although the examiner noted that there was no facial sign of pain.  In conclusion, the examiner indicated that there were not many neurologic findings.  The examiner opined that the automobile accident certainly aggravated the Veteran's pain syndrome and perhaps was more contributory to his symptomatology than the original incident, although a very small increase might be justified because as time goes on these back injuries become a little more aggravated due to the aging process.  The diagnosis was low back pain syndrome resulting from a fall while in the service, and from an automobile accident occurring years later, without other obvious neurological signs. 

Records from the Maynard Clinic show that late in December 1995, the Veteran slipped and fell off of a truck at work, exacerbating his back pain.  When seen in January 1996, he had increased spasm and decreased range of motion in the lumbar spine.  In February 1996, the Veteran reportedly stated that his lumbar pain was "exactly" as it had been before his injury, but two weeks later, he stated that his back pain was still greater than it was prior to the current injury, although his main problem at that time was neck pain.  He denied any new radicular symptoms.  In late March 1996, poor range of motion, spasms and tenderness in the lumbar spine were noted.  The Veteran's back pain was noted to be significantly exacerbated by the injury, and symptoms of radiculopathy had worsened.

In June 1996, Dr. O. opined that after the Veteran's disc surgery, he would not be able to return to his job as a truck driver, although he felt the Veteran could be retrained to do something that did not require prolonged sitting in a vibrating vehicle or lifting more than 25 pounds.  He opined that 50 percent of the Veteran's impairment was due to his degenerative arthritis and 50 percent to the bodily injury he incurred.

In November 1996, the Veteran underwent a hemilaminectomy L5 and total facetectomy L5-S1 in a private facility, as treatment for L5 radiculopathy, following the failure of conservative treatment.  There was a large overgrowth of the facet putting pressure on the nerve root, as well as significant scar tissue.  There was a minimal laminotomy defect. 

In June 1997, Dr. M. opined that the Veteran was permanently and totally disabled by multilevel disk and joint pathology of his lumbar spine.  He stated that there was little hope of significant improvement and the Veteran could not work now or ever.

In July 1997 the Veteran underwent a VA examination.  It was noted that he had been unable to work since 1996 when he was a truck driver.  On examination, he walked slowly and held his back stiff.  He had some tenderness to palpation.  Forward flexion was to 75 degrees, extension to 29 degrees, lateral flexion to 35 on the right and 45 on the left.  Straight leg raises were positive at 45 degrees on the right and 30 degrees on the left.  There was no loss of sensation to pinprick in the thighs, but reflexes in the knees and ankles were absent.  The examiner observed that most of the Veteran's history occurred from his 1991 motor vehicle accident but then confusingly stated that "it would appear that the patient's main disc disease is related to his motor vehicle accident and that is service connected back injury." 

A magnetic resonance imaging (MRI) scan in August 1997 resulted in an impression of desiccation of the discs at the L2-3, L3-4, L4-5, and L5-S1 levels; scar tissue in the L4-5 level and L5-S1 levels. 

An October 1997 note from K.G., M.D., indicated that the Veteran had a complex history since January 1993, and that the Veteran, one year after surgery, was not able to work.  He still had chronic back pain, and he stated that he had reviewed an MRI from August 1997 which showed post laminectomy syndrome, degenerative disc disease, and scar tissue, with no evidence of recurrent disc herniation, although he had multiple level degenerative disc disease.  The impression was multiple level degenerative disc disease, post laminectomy syndrome. 

An October 1997 note from the Maynard Clinic concluded that Dr. G's report confirmed the impression that the Veteran's current symptoms were not the result of a "sole" injury, but the cumulative effects of all of his injuries.  It was also concluded that the Veteran was disabled. 

In July 1998, the Veteran was evaluated by T.E., P.A. The Veteran had limited range of motion in all quadrants.  Deep tendon reflexes were 1-2+ and symmetrical.  Peripheral pulses were 2+ and symmetrical.  Motor testing was 4/5 and symmetrical.  Sensation was intact bilaterally, and straight leg raising was positive at about 70 degrees bilaterally.  The Veteran walked with an antalgic gait.  It was concluded that he had chronic back pain and radicular pain into his right leg, which left him with intolerance to sitting, standing, stooping, pushing, pulling or carrying.  His prognosis of returning to gainful employment was assessed as "bleak."  The assessment was multiple level degenerative disc disease, and postlaminectomy syndrome. 

In November 1998, a VA examination was conducted, at which the Veteran was noted to be in obvious discomfort on examination, and was noted to be taking numerous medications.  On neurological examination, low back syndrome was shown on straight leg raises as strong pain appeared after about 30 degrees of elevation in straight leg raising on the left, at about 40 to 45 degrees on the right. The examiner stated that the main pathology was on the left indicating radiculopathy, but no other neurologic impairment was noted, which suggested that the Veteran's impairment was mainly orthopedic in nature and was exerting pressure on his nerves.  The sensory examination was normal, confirming that there was no spinal cord pathology.  The examiner stated that the Veteran was unable to find any job and could not exert any physical effort.  With regard to the etiology of the Veteran's back disability, the examiner acknowledged that the Veteran did have a back injury in service which resulted in a slowly growing degenerative process upon which the automobile accident had been superimposed.  The automobile accident was not a service-connected event, but, nevertheless, the original injury occurred in service.  The impression was low back pain and pathology and status post laminectomy condition, degenerative arthritis, radiculopathy, and protruding disks from L2 to S1.  The incapacitation was felt to be "serious."

In July 1999 the Veteran was examined by MedTex.  He related his history of back injuries, noting he had gradual improvement in symptoms following surgery in 1993, returning to work and doing well until 1995 when he slipped and fell, reinjuring his back.  He subsequently underwent surgery on his low back in November 1996, and he had remained off work since the accident.  The Veteran was noted to have undergone physical therapy from 1996 until March or April of 1997, and reported minimal benefit.  He reported continued pain in the low back, which radiated into the hips and lower extremities. The pain was constant, although the severity of the pain varied.  Walking more than one block, sitting more than 15 to 20 minutes, standing more than 15 minutes, and bending/lifting all increased pain.  He described general weakness in his legs, with occasional numbness in his toes.  An MRI scan in June 1999 had shown multilevel disc bulges from L-1 through L-5, without spinal stenosis, neuroforaminal stenosis at L2-3 and L4-5; and severe left L5-S1 neuroforaminal stenosis from a left lateral posterior lateral disc bulge with narrowing of the left lateral recess from a combination of disc bulge and residual scar tissue, also status post left laminectomy. 

Examination disclosed moderate tenderness in the spine and paraspinal muscles. Range of motion testing revealed flexion to 40 degrees and lateral flexion to 20 degrees bilaterally.  Straight leg raising was positive at 50 degrees bilaterally, with pain, but without radiation. There was no muscle weakness, and muscle bulk was good.  The Veteran was observed to walk with a slow gait in the examining room but he demonstrated a normal pace and station when observed outside the office.  He could do a partial squat, although complaining of back pain.  Sensation was intact to light touch. Patellar and Achilles reflexes were 0 bilaterally.  He was slow in all movements. The impression was chronic low back pain secondary to multilevel degenerative disc disease.  Concerning work related functions, it was felt that the Veteran could sit and stand for short periods of time, walk for moderate distances, and lift light weights. 

In a September 1999 VA treatment record, it was noted that the Veteran was experiencing constant back pain with intermittent radiation that lasted a short period of time and which was exacerbated by forward flexion.

In October 1999, the SSA entered a decision, finding the Veteran to be disabled due to disc disease and depression.

The Board remanded the claim in 1999 for another examination, which was conducted in November 1999.  The examiner indicated that the Veteran's service connected back disability was certainly aggravated by the 1991 accident in that it needed surgery.  The Veteran estimated that on a scale of 0-100 with 100 being the worst a human could tolerate, that his back symptoms were between 75-85 since his accident in 1996.  Prior to his 1993 motor vehicle accident, he estimated that they were 55-65 and that after the 1993 accident they were 65-75.  No paravertebral muscle spasm was noted.  The Veteran demonstrated 45 degrees of forward flexion.  There was no atrophy in either lower extremity.  The examiner diagnosed the Veteran with residuals of a lumbar strain, service connected, and with degenerative joint and disc disease secondary to his military duty and his accidents in 1993 and 1996.  The examiner estimated that the Veteran's back disability was one-third due to his in-service injury, one-third due to his first accident and one-third due to his second accident.

The Veteran also underwent a peripheral nerves VA examination in November 1999.  The examiner noted that the 1991 motor vehicle accident at the very least aggravated the Veteran's back disability.  He added that the Veteran did have an original injury in service but that this was aggravated by the second and third injury.  The sciatic nerve examination showed strongly positive straight leg raises.  The examiner stated that the Veteran did have some degenerative changes, but noted that they were not too severe, such that he diagnosed the Veteran with mild degenerative disc disease and L5 right radiculopathy.

In April 2000, an MRI revealed severe left L5-S1 neural foraminal stenosis from a left posterolateral disc bulge.  It was noted that the Veteran had not experienced any bowel or bladder incontinence.

In a January 2002 VA treatment record, it was noted that the Veteran took MScontin which put him in a comfort zone to perform his minimal activities of daily living without difficulty.  The Veteran stated that his back pain was under control and he denied any new symptoms.  An examination of the back showed full active range of motion with flexion, extension, and rotation.  Straight leg raises were negative and the Veteran had 5/5 strength in both lower extremities.

At a VA examination in September 2002, the examiner stated he understood the Veteran's contention that because of definite findings on his CT in 1989, prior to either of the two accidents, it would make sense that more of his back difficulty existed prior to the accidents; but the examiner also found that this treatment was nearly 20 years after his service injury and he was able to function to some reasonable degree during that time.  The examiner indicated that the back is a structure that takes a lifetime of use and abuse, and while the in-service injury could be blamed, the injury was quite remote from 1989, and therefore not all of the Veteran's back difficulty was likely due to his in-service injury.  It was noted that the Veteran had not worked since his second accident in 1996.  On examination, the Veteran stood without any problems.  He had some difficulty bending over to put on his shoes, but he could flex forward to 45 degrees, with pain at the limit.  Straight leg raises went to 70 degrees bilaterally, but were painful on both sides.  Knee and ankle jerks were symmetrical and active.  The Veteran was being treated with pain medication and epidural injections.  The examiner acknowledged that the Veteran was receiving back treatment prior to his accident in 1991, but would not concede that the entirety of the Veteran's back disability was related to his in-service injury 20 years earlier.

In June 2002, the Veteran complained of increased urinary urgency, which the doctor suspected was neurologic in etiology given the Veteran's history of spinal surgeries.  However, by March 2004, the Veteran reported that he was voiding well without any difficulty.

In April 2004, he Veteran underwent a VA examination (and an addendum was added in May 2004 providing the results of range of motion testing).  It was noted that the Veteran experienced daily pain.  He was able to flex to 60 degrees with pain at that point, but no fatigue or decrease in range of motion after repetitive motion.  The Veteran denied any flare-ups indicating that the pain was constant.  He demonstrated positive straight leg raises at 45 degrees.  There was no loss of pin prick to the thighs, legs and feet.  The examiner noted that no bed rest had been prescribed in the previous year.  The Veteran was diagnosed with degenerative disc disease and degenerative arthritis.

In September 2005, the Veteran reported that his lower back pain had increased in frequency and was radiating to his left leg without any history of loss of sphincter control.  In January 2006, a Medial Branch Block was conducted.

In April 2006, the Veteran asserted that he was completely unable to work.  He reported being in continuous pain even with medication (and he reported taking both morphine and muscle relaxers three times per day).

At a VA examination in September 2006, the Veteran was noted to have radiating pain into his left lower extremity that was sharp and intermittent.  He denied any numbness or bowel or bladder incontinence.  No incapacitating episodes of intervertebral disc syndrome were noted in the previous year.  The Veteran had forward flexion to only 20 degrees.  He also had 1+ reflexes in the knee and with ankle jerks.  Motor strength was 5/5, and straight leg raises were positive at 45 degrees on the left.  The Veteran was diagnosed with failed lumbar spine syndrome with a residual left lower extremity component.

The Veteran underwent another VA examination in July 2009.  At the examination, no bowel or bladder incontinence was noted.  The Veteran demonstrated forward flexion to 70 degrees.  Repetitive motion produced additional pain.  There were no muscle spasms, but straight leg raises were positive at 30 degrees.

The Board notes that while the entirety of the Veteran's medical records were reviewed, the Board has only transcribed a sampling, selecting various records intended to fully describe the condition of the Veteran's back at various times during the course of his appeal.

Regulations

During the course of the Veteran's appeal, the regulations for rating disabilities of the spine were revised effective September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).  All applicable versions of the rating criteria have been considered, but the new criteria may only be applied as of their effective date (i.e., at no earlier date).  See VAOPGCPREC 3-2000.

At the time the Veteran filed his claim for an increased rating in 1992, disabilities of the spine were rated under 38 C.F.R. § 4.71a, DCs 5285-5295.

Under Diagnostic Code 5285, residuals of a fractured vertebra without cord involvement; abnormal mobility requiring neck brace (jury mast) was assigned a 60 percent rating.  Residuals of a fractured vertebra with cord involvement, bedridden, or requiring long leg braces was assigned a 100 percent rating.

Under Diagnostic Code 5286, ankylosis at a favorable angle was assigned a 60 percent rating.  Ankylosis at an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) was assigned a 100 percent rating.

Ankylosis of the dorsal spine was assigned a 20 percent rating when favorable and a 30 percent rating when unfavorable.  Diagnostic Code 5288.  Ankylosis of the lumbar spine was assigned a 40 percent rating when favorable and a 50 percent rating when unfavorable.  Diagnostic Code 5289.

Under Diagnostic Code 5291, limitation of motion of the dorsal spine received a noncompensable rating if it was slight and a 10 percent rating if it was either moderate or severe.

Under Diagnostic Code 5292, limitation of motion of the lumbar spine received a 10 percent rating if it was slight and a 20 percent rating if it is moderate and a 40 percent rating if it was severe.

Under Diagnostic Code 5293, a 10 percent rating was assigned when intervertebral disc syndrome (IVDS) is mild; a 20 percent rating was assigned when IVDS was moderate with recurring attacks; and a 40 percent rating is assigned when IVDS was severe with recurring attacks and only intermittent relief.  A 60 percent rating was assigned for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a noncompensable rating was assigned for a slight lumbosacral strain; a 10 percent rating is assigned for a lumbosacral strain with characteristic pain on motion; a  20 percent rating was assigned for a lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was assigned for a severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Effective September 26, 2003, the rating criteria applicable to diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended by VA.  These amendments included the changes made to the criteria used to evaluate IVDS, which had become effective in the previous year.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for evaluating IVDS were essentially unchanged from the September 2002 revisions, except that the diagnostic code for IVDS was changed from 5293 to 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 intervertebral disc syndrome changes which were incorporated into the September 2003 amendments stipulate that intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes: 

A 10 percent rating is assigned when a Veteran has incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past twelve months; a 20 percent rating is assigned when a Veteran has incapacitating episodes with a total duration of at least two weeks, but less than four weeks, during the past twelve months; a 40 percent rating is assigned when a Veteran has incapacitating episodes with a total duration of at least four weeks, but less than six weeks, during the past twelve months; and a 60 percent rating is assigned when a Veteran has incapacitating episodes with a total duration of at least six weeks during the past twelve months.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Additionally, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a rating for IVDS may alternatively be assigned based on the loss of motion that is caused by a back disability:

A 10 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent of more of height.  

A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or when there is  muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is restricted to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; while a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.  

The revised regulations also direct that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  

Analysis

As an initial point, having reviewed the entirety of the record, there is no indication that the Veteran's back disability has involved a fractured vertebra or any cord involvement at any time.  There is also no indication that the Veteran's back has ever been ankylosed.  As such, those Diagnostic Codes will not be discussed.

The Board will now determine what the appropriate rating is for the Veteran's service connected lower back disability throughout the course of his appeal. 

Prior to his motor vehicle accident in 1996, the evidence suggests that the Veteran's lower back disability met the criteria for a 20 percent rating, whether evaluated based on intervertebral disc syndrome or on limitation of motion.

It is acknowledged that the Veteran was having trouble with his back in the years leading up to his claim, as he was treated with facet blocks in 1989.  His back symptomatology also increased following his 1991 motor vehicle accident. 

However, prior to his accident in 1996, the Veteran consistently demonstrated significant range of motion in his lumbosacral spine.  For example, in July 1992, just prior to filing his claim, B.M., MD, indicated that the Veteran had forward flexion such that he was able to come within 6 inches of touching his toes.  At a VA examination in December 1992, it was noted that the Veteran demonstrated good range of motion in his low back.  

The Veteran did undergo a hemilaminectomy in February 1993, but even after that, the Veteran still had considerable range of motion.  For example, in October 1994, he demonstrated forward flexion to 60 degrees with minimal pain and no pain on returning to upright.  In December 1995, the Veteran demonstrated 45 degrees of forward flexion at a VA examination.  Even in July 1997, after the Veteran's second motor vehicle accident, the Veteran demonstrated forward flexion to 75 degrees.

As noted under the regulations in effect at the time the Veteran filed his claim, 10, 20 and 40 percent ratings were available for slight, moderate, and severe limitation of motion respectively.  The Board notes that the words "slight," "moderate" and "severe" were not defined in the VA Schedule for Rating Disabilities.  Rather, it is the Board's responsibility to evaluate all the medical evidence and determine the appropriate rating that would compensate the veteran for impairment in earning capacity, functional impairment, etc. 

Although the criteria under Diagnostic Code 5292 are less defined and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  Looking at these figures (again, for guidance), normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Here, the Veteran's limitation of motion appears to be moderate, as prior to 1996, the Veteran's forward flexion was generally shown to be limited to between 45-60 degrees.  In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, it is clear that there was some pain associated with the motion of the Veteran's back.  For example, in April 1994, it was noted that forward flexion was limited secondary to pain.  Yet, there was no indication that the pain was so functionally limiting that the Veteran's limitation of motion should be quantified as severe.  In fact, in October 1994, the Veteran demonstrated forward flexion to 60 degrees with minimal pain on a physical examination.  Additionally, while it is not disputed that the Veteran did have pain with range of motion testing, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  

The Board is aware that the Veteran underwent back surgery in 1993, but after the surgery, he specifically reported that his symptoms had improved.  For example, in October 1994, he was noted to have had good relief of symptoms for 6-8 months following his discectomy in February 1993.  Additionally, the Veteran was able to resume working as a truck driver after the surgery.
 
As such, the Board concludes that a 20 percent rating, but not more is warranted, based on limitation of motion of the lumbar spine; as the evidence simply does not show severe limitation of motion prior to 1996, as the Veteran demonstrated considerable forward flexion with limited functional limitation. 

The Board has considered whether a rating in excess of 20 percent was warranted under either Diagnostic Code 5293 or Diagnostic Code 5295, but ultimately concludes that it is not for the following reasons.

Under 5293, a 40 percent rating is assigned when IVDS is severe with recurring attacks and only intermittent relief.  A 60 percent rating is assigned for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.

Prior to 1996, the totality of the evidence does not establish that the Veteran had severe IVDS, much less pronounced IVDS.  Again, the rating schedule does not define terms such as "severe" or "pronounced". 

In July 1992, a doctor indicated that the Veteran had multi-level degenerative disc disease, but found that he had a relative lack of physical findings consistent with true radiculopathy. 

At a VA examination in December 1992, straight leg raising tests were negative.  Ankle and knee jerks were equal and active, with no measurable atrophy in the thighs or calves.  There was also no sensory or motor loss detected.

The Veteran did report significant pain in February 1993, but following his surgery, in August 1993 he acknowledged that his leg pain had gone.

In October 1994, the Veteran was noted to continue to work as a truck driver, although he reported experiencing pain that radiated down through his left buttock and into his left leg. Straight leg raises were positive on the left.  Nevertheless, the Veteran denied any bowel or bladder incontinence, and manual motor testing of the lower extremities was normal and deep tendon reflexes were 2+ at the knees and ankles.  The Veteran was diagnosed with lumbar discogenic pain and L5 radiculopathy.

At a neurological VA examination in December 1995, the examiner noted that the Veteran had begun to experience an increase in back pain and started having radiating pain down his leg following a motor vehicle accident in 1991.  However, a laminectomy fusion in 1993, improved the Veteran's pain, making it localized and eliminating the radiation from it, which allowed the Veteran to resume his occupation as a truck driver.  In fact, after a physical examination, the examiner concluded that there were not many neurologic findings.  The diagnosis was low back pain syndrome resulting from a fall while in the service, and from an automobile accident occurring years later, without other obvious neurological signs. 

As such, it was simply not shown that the Veteran's back disability was severe or pronounced.  In fact, at a VA examination in December 1995, several weeks before the Veteran's accident, it was noted that the straight leg raises did not elicit any radiating pain.  The examiner acknowledged the fact that the Veteran had lower back pain, but found that there was not much to support any neurological finding.
It is not disputed that the Veteran did have some neurologic impairment during this time; however, as described, the neurologic symptoms were generally milder in nature, particularly following the Veteran's back surgery in 1993.  Thus, a 40 percent rating is not warranted under 5293.

Under 5295, a 40 percent rating is assigned for a severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

However, these symptoms were simply not shown prior to the Veteran's injury in December 1995.  There is no indication, nor has the Veteran otherwise alleged, that his whole spine listed to opposite side.  Likewise, there has not been any finding of a positive Goldthwaite's sign.  As discussed above, the Veteran's forward flexion has been described as moderate, which the Board finds is insufficient to warrant a rating based on marked limitation of forward bending.  There is also no allegation of loss of lateral motion.  As such, a 40 percent rating was not warranted earlier than 1996 based on Diagnostic Code 5295.

As described above, the Veteran was involved in an accident in December 1995 when he slipped on ice, resulting in a clear worsening of his lower back disability, which required surgery less than a year later.  Following this December 1995 accident/injury and related surgery, the Veteran has not worked, and as will be described his back related symptoms significantly worsened to the point that the Board concludes that a 60 percent rating should be assigned as of the date of the accident under Diagnostic Code 5293 for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.

The worsening of the Veteran's back disability post-December 1995 injury has been described in a number of records.  For example, in a March 1996 private treatment record, it was noted that the Veteran's back disability was significantly exacerbated by his new injury, such that symptoms of radiculopathy were worse, range of motion was poorer, and the Veteran was experiencing spasms. 

Such a worsening is also supported by the Veteran's own assertion at a November 1999 VA examination, where he estimated (on a scale of 1-100) that prior to his 1993 motor vehicle accident his back pain was 55-65, between the 1991 and 1996 accident, it was 65-75, and that since his accident in 1996 it was between 75-85.  

At a July 1999 medical examination, it was observed that the Veteran had been doing relatively well with his occupation as a truck driver until 1995 when he slipped, reinjuring his back.

The IVDS is well-documented by MRIs and other radiologic findings; and it is clear that the disc disease has caused characteristic pain.  For example, at a VA examination in July 1997, it was noted that the Veteran continued to experience severe pain in his back, and had not been able to work since 1996.  The Veteran was also taking Vicodin three times per day.  At a VA hypertension examination in August 2003, the examiner noted that the Veteran had severe chronic back pain for which he took Morphine twice a day.  As such, there is little disputing the characteristic pain, which the Veteran has attempted to combat with strong narcotics.

Along with pain, the evidence has also shown persistent symptoms compatible with sciatic neuropathy, including both demonstrable muscle spasm and absent ankle jerk with little intermittent relief.

For example, at a VA examination in July 1997, the examiner found that the Veteran's reflexes were absent at the ankles.  As was noted by the Board in the now vacated decision in March 2001, the Veteran had symptoms of intervertebral disc syndrome with constant pain and with neurologic symptoms such as absent ankle jerk (as noted presumably at the July 1997 examination).  While the previous Board decision was vacated, the conclusion that the Veteran's back related symptoms merited a 60 percent rating was not the basis for vacating it, and the Board continues to believe that the conclusion that the Veteran had neurological findings was appropriate.

Further supporting the conclusion that a 60 percent rating is warranted, numerous post December 1995, records describe the severity of the Veteran's back disability.  For example, in October 1997, it was noted that the Veteran's back pain caused him difficulty standing, sitting, stooping, pushing, pulling or carrying. 

In July 1998, the Veteran was noted to have been unable to work since his accident on December 29, 1995, as he was experiencing considerable lower back pain and pain in both hips.  The examination revealed chronic lower back pain with radicular pain into the right leg.  It was thought that a return to employment was "bleak".

In November 1998, the VA examiner noted that the Veteran did not try to impose his opinion on the examiner, but was obviously in discomfort at the examination and was taking numerous medications, including anti-depressants, muscle relaxants, and pain medications.  The examiner noted that the records tended to show that the Veteran's back disability was painful and disabling post laminectomy.

At an examination in July 1999 it was noted that the Veteran had been experiencing severe pain that was located in the lower back and which went into the buttocks, and both hips, and radiated down both lower extremities into the posterior aspect of the calves.  An MRI revealed severe neuroforaminal stenosis, multilevel disk bulges.

At the VA neurologic examination in November 1999, the examiner observed that the Veteran had a very strong pain running down his right leg at 30 degrees of leg raising, which the examiner explained was indicative of sciatic nerve involvement.  The examiner added that this was felt to be an accurate result as the Veteran did not attempt to anticipate the pain occurring.  

At an orthopedic VA examination in November 1999, the examiner noted the presence of lower back pain with radiculopathy.  No muscle spasm was detected.  However, in an August 2000 statement, the Veteran reported that he was on Baclofen three times per days for muscle spasms.

As such, symptoms such as radiculopathy and other neurologic impairment were noted, and the Veteran was taking medication several times a day to treat muscle spasms.  As discussed, the Veteran's back related symptoms increased following his accident in December 1995 and have not improved, despite surgery.  As such, the Board concludes that the criteria for a 60 percent rating were met as of the date of the accident, December 29, 1995; and to this extent, the Veteran's claim is granted. 

As noted, a 60 percent rating is the highest schedular rating available for a back disability that does not involve either a fractured spine or ankylosis under the regulations in effect at the time the Veteran filed his claim.

Revised regulations 

As decided above, the Veteran has been awarded a 60 percent rating for his lower back disability based on the regulations in effect at the time his claim was received.  The Board will now consider whether a rating in excess of 60 percent is available for the Veteran's back disability under the regulations that were revised during the course of his appeal.  As noted, these regulations may only be applied as of their effective date.

As was established above, there is no evidence of any spinal ankylosis or fracture.  Thus, the only means of achieving a rating in excess of 60 percent under the revised regulations is through the combination of orthopedic and neurologic impairment.  Specifically Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  

Here, the range of motion testing that has been conducted since the new regulations has varied dramatically, ranging between 20 and 70 degrees of forward flexion.  In April 2004, the Veteran could flex to 60 degrees with pain at the end; at a VA examination in September 2006, the Veteran demonstrated forward flexion to only 20 degrees; and at a VA examination in July 2009, the Veteran demonstrated forward flexion to 70 degrees.

Based on these various range of motion measurements, the assigned orthopedic rating would be between 10 percent and 40 percent.  However, because, as will be discussed below, the Board concludes that the Veteran currently has moderate neurologic impairment, as it is ultimately immaterial whether a 10 percent or 40 percent orthopedic rating is assigned, because even if a 40 percent orthopedic rating was combined with the rating for the Veteran's neurologic impairment, the combined rating would still not exceed the 60 percent disability rating that has already been assigned under the old criteria.

The Board will now explain why a 20 percent rating is warranted for the neurologic impairment as a result of the Veteran's lower back disability.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve, a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve, a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.

Here, the evidence does show the presence of some neurologic impairment.  For example, at his 2006 VA examination, the Veteran was noted to have a residual left lower extremity component.  The issue then becomes how serious the impairment is.  As discussed, the Veteran currently takes a considerable amount of pain medication, however, this is primarily for his constant lower back pain, and not specifically for radiculopathy.  In fact at the most recent VA examination in 2009, the examiner noted that the Veteran had only occasional left leg pain that radiated into the buttock and down to the foot.  The Veteran was not noted to have any atrophy in the lower extremities, precluding a rating of severe incomplete paralysis.  There is also no indication of bowel or bladder incontinence; and the Veteran is also able to walk around, albeit slowly.  Reflex testing was diminished, but nevertheless still present, and the Veteran had full strength.  As such, the Board concludes that a 20 percent rating for neurologic impairment of the left lower extremity would be appropriate as the neurologic impairment does not appear to be more than moderate.  

The Board has reviewed the entirety of the evidence that is of record since the revised regulations became effective, but the other records support the Board's conclusion.

Because the evidence shows a moderate neurologic impairment, even if such a rating was combined with a 40 percent orthopedic rating, the combined rating would still not exceed the 60 percent rating that was already assigned.  See  38 C.F.R. § 4.25.

As such, the Board concludes that a rating in excess of 60 percent is not available under the revised regulations for the Veteran's lower back disability. 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's lower back disability that would render the schedular criteria inadequate.  The Veteran's main symptom is lower back pain which is contemplated in the rating assigned.  The rating assigned has also contemplated the neurologic impairment that is related to his lower back disability.  Moreover, higher schedular ratings are available for back injuries which involve fractures or ankylosis.  As such, it is felt that the schedular rating that is assigned fully contemplates the Veteran's disability, and no additional discussion is necessary.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 

II.  TDIU

Finally, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  During the course of his claim, the Veteran did file for TDIU, which was granted in a November 2006 rating decision.  However, because the Veteran has repeatedly alleged that he is unemployable on account of his back disability, the Board will assume jurisdiction of a TDIU claim as part of this adjudication.  Thus, although the issue of TDIU was not addressed by the RO as part of this claim, the Board will address whether the Veteran has been entitled to TDIU for any time during the Veteran's appeal of his back disability.  

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  

The Veteran is service connected for three disabilities including his back (rated at 60 percent), depression (rated at 30 percent), and hypertension (rated as noncompensable).  These three disabilities combine to a 70 percent rating, and the Veteran therefore meets the schedular rating criteria for a TDIU.  See 38 C.F.R. §§ 4.16(a), 4.25.  

The evidence indicates that the Veteran last worked in 1996 (see a February 2002 VA treatment record).  In October 1997, Dr. G. noted that the Veteran was one year removed from surgery, but was unable to work, as the chronic pain caused difficulty with sitting, standing, stooping, pushing, pulling or carrying.

In a July 1998 opinion, a medical professional evaluating the Veteran for Social Security Administration (SSA) purposes asserted that the Veteran's back condition was not considered severe enough to keep him from working.  It was acknowledged that the Veteran would not have been able to return to the work he had done in the past, but it was felt that his condition would allow for less demanding work.  However, in an August 1999 decision, SSA determined that the Veteran had been unemployable since January 6, 1996.

As noted, the RO actually granted TDIU in a November 2006 rating decision, concluding that the Veteran's back disability and his depression precluded him from obtaining or maintaining substantially gainful employment.  However, the RO then severed such a grant based on a reading of the March 2001 Board decision which has now been vacated and is no longer considered to be an impediment to the establishment of TDIU.
 
Having reviewed the evidence, the Board concludes that the evidence supports the conclusion that the Veteran is unemployable as a result of his service connected disabilities.  As such, the criteria for a TDIU have been met, and the Veteran's claim is granted.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the claim for TDIU, in light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).  The effective date of that award is to be decided by the RO in the first instance.  

With regard to the Veteran's back claim, the appeal began years before the enactment of the VCAA, nevertheless the Veteran has been provided required notice by a letter dated in May 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content.  

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
Moreover, the Veteran has not alleged any prejudice, and, in fact, the Veteran even acknowledged in April 2006 that he had no additional evidence to submit.  As such, the essential fairness of the adjudication was not affected by any notice defects.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1705-06 (2009) (determinations concerning harmless error should be made on a case-by-case basis, and the claimant has the burden of showing prejudice).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained, as have SSA records.  The Veteran has also been provided with a number of VA examinations.  He was also offered the opportunity to testify at a hearing before the Board, but he declined. 

Thus, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

A 20 percent rating is granted for the Veteran's lower back disability prior to December 29, 1995, and a 60 percent rating is granted thereafter, subject to the laws and regulations governing the award of monetary benefits.

A total rating based on individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.


			
	JOHN J. CROWLEY 	J. PARKER
	                Veterans Law Judge                                     Veterans Law Judge
          Board of Veterans' Appeals                         Board of Veterans' Appeals

	                         __________________________________________
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


Citation Nr: 0108072	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  93-20 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury with degenerative arthritis, currently assigned a 
10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from March 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of December 1992, which denied the veteran's claim for an 
increased rating on the basis that any additional disability 
shown in the veteran's low back was due to an intervening 
injury in September 1991.  The veteran disagreed, contending 
that his back disability had increased in severity prior to 
the injury.  In September 1995, the Board remanded the case 
for, inter alia, adjudication of the inextricably intertwined 
issue of service connection for degenerative disc disease of 
the low back.  In January 1999, the RO denied service 
connection for post-operative residuals of degenerative disc 
disease of the lumbosacral spine.  The veteran has not 
appealed this determination; accordingly, it is not before 
the Board at this time.  The notification to the veteran of 
the January 1999 rating decision denying service connection 
appears to have been contained in a supplemental statement of 
the case, and there is no evidence of record that it was 
accompanied by notification of his appellate rights and 
responsibilities.  Therefore, the RO must provide 
notification to the veteran of the January 1999 rating 
decision, insofar as it denied service connection for 
postoperative residuals of degenerative disc disease, 
lumbosacral spine, along with the notification of his 
appellate rights, including the requirement that he submit a 
notice of disagreement to initiate appellate review.  


FINDINGS OF FACT

1.  The veteran's low back disability, in its entirety, is 
manifested by pronounced symptoms of intervertebral disc 
syndrome.  

2.  One-third of the level of disability is shown to be due 
to service-connected residuals of a low back injury with 
degenerative arthritis.  


CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for 
residuals of a low back injury with degenerative arthritis 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, Part 4, Code 5293 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  VA has secured 
all VA and private medical records that the veteran has 
indicated are pertinent to his claim, and VA has satisfied 
its duty with respect to such records and with receipt of 
sufficient information to proceed.  VA's duty to assist the 
claimant in this regard accordingly has been satisfied.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b) and (c)).  In addition, the veteran has 
been advised of the evidence that would be necessary for him 
to substantiate his claim, by means of the various statements 
of the case and supplemental statements of the case that have 
been issued during the appellate process, along with the 
Remand promulgated by the Board in May 1998.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  The requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (2000), with regard to notice and development of the 
veteran's claims, have been satisfied.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000); Schafrath.  Nevertheless, the present level of 
disability is of primary concern, and the past medical 
reports do not have precedence over current findings.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

Service medical records show that in March 1969, the veteran 
was evaluated for low back pain.  He had a history of a car 
accident in civilian life, in which he had injured his back.  
He had not had any definite diagnosis.  He had continued with 
therapy while a civilian, but his symptoms had persisted.  
Now he complained of low back pain with physical training.  
On examination, he had normal range of motion.  There was 
minimal pain in the low back on the extreme ranges of motion.  
Patellar reflexes were 1+ bilaterally.  In April 1969, it was 
noted that he continued to complain of low back pains with 
activity.  Physical examination was negative, and it was 
reported that X-rays had been negative.  In September 1969, 
the veteran was seen with low back pain following a fall off 
a patio.  On an orthopedic consultation in October 1969, it 
was noted that he had minimal tenderness in the lumbar spine 
paravertebral muscles.  Deep tendon reflexes were 2+ 
bilaterally.  X-rays were negative.  The impression was low 
back pain, probably strain.  No further complaints were 
noted, and the separation examination was negative.  

In May 1976, a VA examination was conducted, which disclosed 
normal range of motion without pain, no evidence of muscle 
spasms, and other findings were normal, including straight 
leg raising, knee and ankle jerks, and X-rays.  The diagnosis 
was residuals of an injury to the low back, by history.  
Based on this evidence, the RO granted service connection for 
residuals of a low back injury, evaluated noncompensably 
disabling, in July 1976.

Low back pain was shown in VA outpatient treatment records 
dated from March 1978 to July 1978, and, as a result, the 
veteran's evaluation was increased to 10 percent in August 
1978.  

According to records dated from July to October, 1989, from 
F. Swords, D.O., the veteran had been initially seen 
complaining of low back pain, with occasional left leg pain 
and numbness.  He indicated that the injury had occurred 
while he had been moving a 500-pound drum.  He initially 
thought he had just strained or sprained it, but the next 
day, he could not get out of bed due to pain.  The injury had 
occurred a month previously, in June 1989.  His occupation 
was as a truck driver with an ordinary lifting requirement of 
50 to 60 pounds.  X-rays disclosed mild degenerative joint 
disease and degenerative disc disease of the lumbar spine.  
An examination was conducted, with findings including 
decreased flexion and extension and paravertebral muscle 
spasm.  The impression was mild degenerative joint disease 
and degenerative disc disease, lumbar spine; lumbosacral 
strain/sprain; and rule out herniated nucleus pulposus of the 
lumbar spine.  In August 1989, it was noted that he was 
undergoing his third steroid injection, with a diagnosis of 
multiple level bulging disc of the lumbar spine with 
radiculitis.  A computerized tomography (CT) scan disclosed 
bulging discs.  The veteran's symptoms improved with 
conservative treatment, and by October 1989, he was within 
normal limits and anxious to return to work.  

In November 1991, the veteran was evaluated by K. Bayles, 
D.O., who noted that the veteran had low back pain, and pain 
and paresthesia of the right leg, due to a motor vehicle 
accident in September 1991.  He had a previous back injury in 
1989.  Reflexes were negative.  There were no pin prick 
deficits of the legs, range of motion in the lumbar spine was 
decreased, and muscle strength was good bilaterally.  The 
diagnosis was right sciatic radiculitis, degenerative disc 
disease.  

In March 1992, the veteran was evaluated by G. Wharton, M.D., 
who noted that the veteran had low back pain and radiation 
down the lower extremities, after a motor vehicle accident in 
November 1991.  On examination, he did not have any 
tenderness or muscle spasms.  Range of motion was 73 degrees 
of flexion, 19 degrees of extension, 26 degrees of right 
lateral flexion, and 33 degrees of left lateral function.  
Muscle strength was 5/5 in the lower extremities.  Patellar 
and Achilles reflexes were 0.  The diagnostic impression, 
based on examination, and review of numerous other records, 
was degenerative disc desiccation at disc protrusion L3-4, 
L4-5 and L5-S1; and slight disc bulge at L4-5, no evidence of 
any sciatic nerve root irritation, postural low back pain, 
aerobic deconditioning, and mild acquired spinal stenosis, 
secondary to hypertrophy of the ligamentum flavum and 
degenerative changes, particularly at L3-4.  It was felt that 
surgery should be avoided.  He recommended that the veteran 
have lifting restrictions of 25 pounds, occasionally 50 
pounds. 

On a VA examination of December 1992, the veteran had good 
range of motion in the low back without spasms.  Straight leg 
raising tests were negative.  Ankle and knee jerks were equal 
and active.  There was no measurable atrophy in the thighs or 
calves.  There was no sensory or motor loss.  Private medical 
records were reviewed which included an MRI showing 
degenerative disc disease throughout the lumbar spine, and X-
rays which were within normal limits.  The diagnosis was 
degenerative disc disease throughout the lumbar spine; it was 
felt that the condition would be made worse by surgery.  

Records from D. Selby, M.D., show that in February 1993, the 
veteran underwent hemilaminectomy at L5, and diskectomy at 
L5-S1, for treatment of S1 radiculopathy and degenerative 
disc disease at L5-S1.  It was noted that he had degenerative 
disc disease throughout his back with considerable back pain, 
with the addition of leg pain that significantly interfered 
with function.  On several occasions in the clinic, the 
veteran felt that if leg pain could be resolved, he could 
live with the back pain.  There was considerable laxity at 
L5-S1, and the disc was bulging, with the S1 root under 
tension.  Following his return to work as a truck driver, it 
was noted, in April 1994, that he had gradually had the 
return of low back pain, which was increasing in severity.  
He had limited flexion secondary to pain, but had no 
neurological change.  

A VA examination was conducted in December 1995.  On 
neurological examination, there were no positive findings 
except for low back pain, without radiation, during straight 
leg raising tests.  The examiner noted that the automobile 
accident certainly aggravated the veteran's pain syndrome and 
perhaps was more contributory to his symptomatology than the 
original incident, although a very small increase might be 
justified because as time goes on these back injuries become 
a little more aggravated due to the aging process.  The 
diagnosis was low back pain syndrome resulting from a fall 
while in the service, and from an automobile accident 
occurring years later, without other obvious neurological 
signs.  

A VA orthopedic examination in December 1995 noted that the 
veteran did not have any radiation of pain until 1991, and 
that it must be assumed that without any radiation until the 
1991 accident, the veteran's degenerative disc disease 
started in 1991 and had very little if anything to do with 
his injury in service.  

Records from the Maynard Clinic show that late in December 
1995, the veteran slipped and fell off of a truck at work, 
exacerbating his back pain.  When seen in January 1996, he 
had increased spasm and decreased range of motion in the 
lumbar spine.  He continued to be followed for this injury, 
and, although in February 1995, it was reported that the 
veteran stated that his lumbar pain was "exactly" as it had 
been before the injury, two weeks later, he stated that his 
back pain was still greater than it was prior to the current 
injury, although his main problem at that time was neck pain.  
In late March 1996, poor range of motion, spasms and 
tenderness in the lumbar spine were noted.  The back pain was 
noted to be significantly exacerbated by the injury, and 
symptoms of radiculopathy had worsened.  

In June 1996, W. Osborne, M.D., wrote that the veteran had 
degenerative spondylosis of his lumbosacral spine with 
previous disc surgery, and would not be able to return to his 
usual job as a truck driver.  It was his opinion that 50 
percent of the impairment was due to degenerative arthritis 
and 50 percent to the bodily injury.  

In November 1996, the veteran underwent a hemilaminectomy L5 
and total facetectomy L5-S1 in a private facility, as 
treatment for L5 radiculopathy, following the failure of 
conservative treatment.  There was a large overgrowth of the 
facet putting pressure on the nerve root, as well as 
significant scar tissue.  There was a minimal laminotomy 
defect.  

On a VA examination in July 1997, the veteran walked slowly 
and held his back stiff.  He had some tenderness to 
palpation.  Forward flexion was to 75 degrees, extension to 
29 degrees, lateral flexion to 35 on the right and 45 on the 
left.  Reflexes in the knees and ankles were absent.  He had 
no loss of sensation to pinprick in the thighs.  It was noted 
that most of the history occurred from the motor vehicle 
accident and it appeared that the veteran's "main" disc 
disease was related to his motor vehicle accident "and that 
[sic] is service connected back injury."  

A magnetic resonance imaging (MRI) scan in August 1997 
resulted in an impression of desiccation of the discs at the 
L2-3, L3-4, L4-5, and L5-S1 levels; scar tissue in the L4-5 
level and L5-S1 levels.  

An October 1997 note from K. Gill, M.D., indicated that the 
veteran had a complex history since January  1993, and that 
the veteran, one year after surgery, was not able to work.  
He still had chronic back pain, and he stated that he had 
reviewed an MRI from August 1997 which showed post 
laminectomy syndrome, degenerative disc disease, and scar 
tissue, with no evidence of recurrent disc herniation, 
although he had multiple level degenerative disc disease.  
The impression was multiple level degenerative disc disease, 
post laminectomy syndrome.  

An October 1997 note from the Maynard Clinic concluded that 
Dr. Gill's report confirmed the impression that the veteran's 
current symptoms were not the result of a "sole" injury, 
but the cumulative effects of all of his injuries.  It was 
also concluded that the veteran was disabled.  

In July 1998, the veteran was evaluated by T. Elliot, P.A.  
The veteran had limited range of motion in all quadrants.  
Deep tendon reflexes were 1-2+ and symmetrical.  Peripheral 
pulses were 2+ and symmetrical.  Motor was 4/5 and 
symmetrical.  Sensation was intact bilaterally, and straight 
leg raising was positive at about 70 degrees bilaterally.  
The veteran walked with an antalgic gait.  It was concluded 
that he had chronic back pain and radicular pain into his 
right leg, which left him with intolerance to sitting, 
standing, stooping, pushing, pulling or carrying.  His 
prognosis of returning to gainful employment was "bleak."  
The assessment was multiple level degenerative disc disease, 
and postlaminectomy syndrome.  

In November 1998, a VA examination was conducted; the 
examiner noted that he had reviewed the voluminous record.  
On neurological examination, the veteran was in obvious 
discomfort.  He was taking various types of medications, 
including muscle relaxants and pain medications.  Very strong 
pain appeared after about 30 degrees of elevation in straight 
leg raising on the left, at about 40 to 45 degrees on the 
right.  The pain pathology was on the left.  He concluded 
that the veteran had a back injury in service which resulted 
in a slowly growing degenerative process upon which the 
automobile accident had been superimposed.  The automobile 
accident was not a service-connected event, but, 
nevertheless, the original injury occurred in service.  The 
impression was low back pain and pathology and status post 
laminectomy condition, degenerative arthritis, radiculopathy, 
and protruding disks from L2 to S1.  The incapacitation was 
felt to be "serious."  

According to a disability examination, conducted for the 
Social Security Administration (SSA) in July 1999, the 
veteran reported that he had injured his low back in service, 
due to a fall, and had improved, although he occasionally 
needed medication.  In 1991, he was involved in a motor 
vehicle accident in which he reinjured his low back.  He 
underwent back surgery in February 1993, details of which 
were not available for review.  He had gradual improvement in 
symptoms, and when he returned to work in 1993, he did well 
until 1995, when he slipped and fell, reinjuring his back.  
He subsequently underwent surgery on his low back in November 
1996, and he had remained off work since the accident.  He 
had undergone physical therapy from 1996 until March or April 
of 1997, and reported minimal benefit.  He reported continued 
low back pain in the low back, which radiated into the hips 
and lower extremities.  The pain was constant, although the 
severity varied. Walking more than one block, sitting more 
than 15 to 20 minutes, standing more than 15 minutes 
increased pain, as well as bending and lifting.  He described 
general weakness in the legs, and occasional numbness in his 
toes.  An MRI scan in June 1999 had shown multilevel disc 
bulges from L-1 through L-5, without spinal stenosis, 
neuroforaminal stenosis at L2-3 and L4-5; and severe left L5-
S1 neuroforaminal stenosis from a left lateral posterior 
lateral disc bulge with narrowing of the left lateral recess 
from a combination of disc bulge and residual scar tissue, 
also status post left laminectomy.  Examination disclosed 
moderate tenderness in the spine and paraspinal muscles.  
Range of motion was flexion to 40 degrees, with 90 degrees 
noted to be normal, and lateral flexion to 20 degrees 
bilaterally, with 25 degrees noted as normal.  Straight leg 
raising was positive at 50 degrees bilaterally, with pain, 
but without radiation.  There was no muscle weakness, and 
muscle bulk was good.  The veteran was observed to walk with 
a slow gait in the examining room with a normal pace and 
station outside the office.  He could do a partial squat, 
although complaining of back pain.  Sensation was intact to 
light touch.  Patellar and Achilles reflexes were 0 
bilaterally.  He was slow in all movements.  The impression 
as chronic low back pain secondary to multilevel degenerative 
disc disease.  Concerning work related functions, he could 
sit and stand for short periods of time, walk for moderate 
distances, and lift light weights.  

In October 1999, the SSA entered a decision, finding the 
veteran to be disabled due to disc disease and depression.  

On a VA neurology examination in November 1999, the veteran 
reported that he had injured his back in service in a fall of 
about six feet.  Since, then, he had experienced pain, which 
had intensified as time went by.  Subsequent to service, in 
1991, he was involved in a motor vehicle accident, which was 
superimposed on his earlier injury, and aggravated the 
earlier injury.  He had surgery performed on two occasions, 
and was able to work until 1996, when he had another accident 
in which he fell out of a truck, which further aggravated his 
previous problems.  He had a second surgery in 1996.  The 
examiner noted that the medical records did not disclose much 
complaint for pain in the back until 1991; nevertheless, some 
service connected contribution was acknowledged.  On 
examination, he had normal gait.  Range of motion and 
muscular strength was "pretty close to normal" in the lower 
extremities.  Straight leg raising test was strongly positive 
at over 30 degrees in a pattern which indicated sciatic nerve 
involvement, and which the examiner felt was genuine.  The 
examiner noted that he had reviewed the records and consulted 
with the orthopedic examiner.  Based on his review of X-rays 
and other studies, the veteran had some degenerative changes, 
not too severe, as well as gross narrowing of the L5-S1 
interspace where the laminectomy had occurred.  He concluded 
that the veteran had some mild degenerative disc disease and 
L5 right radiculopathy.  It was felt that the contribution of 
the veteran's service-connected injury to the total 
disability of the low back was about one-third, with one-
third due to the second accident and one-third due to the 
third accident.  It was noted that this was somewhat 
arbitrary and subjective.  

An orthopedic examination was also conducted in November 
1999.  The examiner noted that he had reviewed the claims 
file.  As history, it was reported that he had strained his 
low back in service.  In 1993 he had been involved in a motor 
vehicle accident, and had a lumbar diskectomy.  In 1996 he 
had had another lower back injury and underwent a second 
lumbar diskectomy, and since then he had been unable to 
return to work.  He now had chronic lower back pain with 
radicular symptoms into the right lower extremity, aggravated 
by activity.  The veteran's gait was normal, and he moved in 
and out of the examining room chair normally.  He moved 
slowly on and off the examining room table.  The lumbar spine 
was flat, and his flexion was to 45 degrees, extension to 12 
degrees, lateral flexion to 16 degrees bilaterally, and 
rotation to 40 degrees bilaterally.  There was no evidence of 
atrophy in either lower extremity.  He had paresis of the 
extensor halluces on the right, and hypesthesia along the S1 
distribution.  Straight leg raising was to 80 degrees 
bilaterally.  Some "inappropriate" findings were noted.  
The impression was post lumbar laminectomy syndrome, non-
service connected; residuals of lumbar strain, service 
connected; and degenerative joint and disc disease secondary 
to his military duty as well as the 1993 and 1996 accident.  
The examiner felt that one-third of the disability was due to 
the lumbar strain, one-third due to his 1993 motor vehicle 
accident and one-third due to his 1996 accident.  

In evaluating the evidence, the Board is charged with the 
duty to assess the credibility and weight given to evidence.  
Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so. Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In addition, if the evidence supports the claim or 
is in relative equipoise, the claimant prevails; only if a 
fair preponderance of the evidence is against the claim is 
the claim denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990).  

The evidence as a whole indicates that the veteran 
experienced some back pain after service, but no disc disease 
symptoms were noted until after an accident in 1989.  Also 
noted at that time was degenerative joint disease, which has 
been included as part of the service-connected disability.  
Symptomatically, the veteran improved and no further 
complaints were noted until an injury in September 1991.  
Subsequent to that injury, as detailed above, the veteran had 
surgery, followed by another injury in December 1995, and yet 
another surgery in November 1996.  He has remained 
symptomatic, and is now considered disabled by the SSA, due 
to disc disease as well as depression.  The two VA examiners 
in November 1999 estimated that one-third of the disability 
was due to his service-connected injury.  Although one of the 
examiners indicated this delineation was somewhat arbitrary 
and subjective, the other examiner did not so qualify his 
estimate.  Moreover, such a demarcation is consistent with 
the remainder of the evidence, which shows the veteran's 
disability clearly increased in severity after the September 
1991 accident, and again after the December 1995 injury.  
Moreover, while the veteran states that his disc symptoms 
were present prior to the September 1991 injury, there is no 
evidence of any disc symptoms prior to the injury in June 
1989.  

The veteran's disability has been evaluated under diagnostic 
code 5295, which pertains to lumbosacral strain, and provides 
that characteristic pain on motion warrants a 10 percent 
evaluation.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position, a 20 percent rating is warranted.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. Part 4, Code 5295 (2000).  

It is argued that in view of the veteran's diagnosis of 
degenerative disc disease, he should be rated under 
diagnostic code 5293, which pertains to intervertebral disc 
syndrome, and provides that postoperative, cured 
intervertebral disc syndrome is noncompensable.  Mild 
intervertebral disc syndrome warrants a 10 percent rating.  
For moderate intervertebral disc syndrome with recurring 
attacks, a 20 percent rating is merited, and severe disease 
with recurring attacks, with intermittent relief warrants a 
40 percent rating.  Pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, warrants a 60 percent rating. 38 C.F.R. Part 4, Code 
5293 (2000).

In view of the veteran's documented disc disease, and 
symptoms such as absent ankle jerks, the Board is of the 
opinion that the disability is more appropriately evaluated 
under diagnostic code 5293.  In this regard, the VA examiners 
found that one-third of the veteran's symptomatology was due 
to his service-connected disability, and did not specify any 
such symptoms.  Therefore, we must consider the disability, 
in its entirety, with one-third attributed to the service-
connected disability.  In view of the findings reported in 
detail above, the evidence is at least in equipoise regarding 
whether the low back disability as a whole results in 
pronounced impairment.  Accordingly, we find that the 
disability, in its entirety, would warrant a 60 percent 
rating.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §  5107); Gilbert.  Because the medical evidence 
indicates that one-third of this may be attributed to the 
service-connected disability, the Board finds that a 20 
percent rating is warranted for the veteran's service-
connected residuals of a low back injury.  

In reaching this determination, the Board has considered all 
relevant evidence of record, including treatment records and 
statements from the veteran not specifically discussed above.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
In addition, the Board has considered all symptoms, including 
functional limitations due to pain.  See Johnson v. Brown, 9 
Vet. App. 7 (1996). 

Moreover, the conclusion is based on all symptoms currently 
shown which may be attributed to the service-connected 
disability; consequently, an additional disability rating 
under a separate diagnostic code is not appropriate.   See 
38 C.F.R. § 4.14 (2000); Esteban v. Brown, 6 Vet.App. 259, 
262 (1994).  Finally, the Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

An evaluation of 20 percent for residuals of a low back 
injury with degenerative arthritis is granted, subject to 
regulations governing the payment of monetary benefits.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

